DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Group I: claims 1-15 related to a system for performing spectral Doppler imaging.
Group II: claims 16-20 related to a system for performing spectral Doppler imaging.
Group III: claims 21-23 related to a system for performing spectral Doppler imaging.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a transducer to deliver ultrasound signals into a region of interest of a subject and detect corresponding echo signals, wherein the ultrasound signals delivered are signals for spectral Doppler imaging, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Mehl et al. (US20070239001, hereafter Mehl).
Mehl discloses a transducer to deliver ultrasound signals into a region of interest of a subject and detect corresponding echo signals, wherein the ultrasound signals delivered are signals for spectral Doppler imaging (Mehl, Para 99; “The ultrasound systems described herein can be used in multiple imaging modes. For example, the systems can be used to produce an image in B-mode, M-mode, Pulsed Wave (PW) Doppler mode, power Doppler mode, color flow Doppler mode, RF-mode and 3-D mode.”) (Mehl, Para 157; “. The system software in the main computer unit 1717 may also be configured to carry out processes for PW Doppler, which may include, for example spectral estimation (FFT); estimate filtering; cineloop spectral data buffer; spectral display generation”).
Groups I and III lack unity of invention because even though the inventions of these groups require the technical feature of a transducer to deliver ultrasound signals into a region of interest of a subject and detect corresponding echo signals, wherein the ultrasound signals delivered are signals for spectral Doppler imaging interleaved with , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Mehl et al. (US20070239001, hereafter Mehl).
Mehl discloses a transducer to deliver ultrasound signals into a region of interest of a subject and detect corresponding echo signals, wherein the ultrasound signals delivered are signals for spectral Doppler imaging (Mehl, Para 99; “The ultrasound systems described herein can be used in multiple imaging modes. For example, the systems can be used to produce an image in B-mode, M-mode, Pulsed Wave (PW) Doppler mode, power Doppler mode, color flow Doppler mode, RF-mode and 3-D mode.”) (Mehl, Para 157; “. The system software in the main computer unit 1717 may also be configured to carry out processes for PW Doppler, which may include, for example spectral estimation (FFT); estimate filtering; cineloop spectral data buffer; spectral display generation”) interleaved with signals for another imaging mode (Mehl, Para 274; “Pulsed Doppler acquisition may be either by itself, in duplex mode, or in triplex mode. In duplex mode, the PW Doppler transmit pulses are interleaved with the B-mode transmit pulses so that the B-mode image is updated in real time while the PW Doppler signal is acquired”).
Groups II and III lack unity of invention because even though the inventions of these groups require the technical feature of a transducer to deliver ultrasound signals into a region of interest of a subject and detect corresponding echo signals, wherein the ultrasound signals delivered are signals for spectral Doppler imaging, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Mehl et al. (US20070239001, hereafter Mehl).
(Mehl, Para 99; “The ultrasound systems described herein can be used in multiple imaging modes. For example, the systems can be used to produce an image in B-mode, M-mode, Pulsed Wave (PW) Doppler mode, power Doppler mode, color flow Doppler mode, RF-mode and 3-D mode.”) (Mehl, Para 157; “. The system software in the main computer unit 1717 may also be configured to carry out processes for PW Doppler, which may include, for example spectral estimation (FFT); estimate filtering; cineloop spectral data buffer; spectral display generation”).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Li whose telephone number is (313)446-4916.  The examiner can normally be reached on Monday to Thursday; 7:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.D.L./Examiner, Art Unit 3793    

/AMELIE R DAVIS/Primary Examiner, Art Unit 3793